Exhibit 10.1 CONSULTING AGREEMENT This Consulting Agreement is dated as of June 26, 2017 among, Integral Technologies, Inc., a Nevada corporation (the “Company”), and Marc J. Ross (“Consultant”). WHEREAS , the Company has requested the Consultant to provide the Company with certain legal services in connection with its business (the “Services”), and the Consultant has agreed to provide the Company with the Services; and WHEREAS , the Company wishes to compensate the Consultant with shares of its common stock for such Services through the payment to the Consultant of a fixed fee of 1,000,000 shares of its common stock, par value $0.001 per share (the “Shares”). NOW THEREFORE , in consideration of the mutual covenants hereinafter stated, it is agreed as follows: 1. The Company shall issue 1,000,000 Shares to the Consultant, as consideration for the Services rendered. The Company shall register all 1,000,000 Shares on a Form S-8 under this Consulting Agreement. The registration statement shall be filed promptly following the execution of this Consulting Agreement. IN WITNESS WHEREOF , this Consulting Agreement has been executed by the parties as of the date first above written. CONSULTANT By: /s/ Marc J. Ross Marc J. Ross THE COMPANY: INTEGRAL TECHNOLOGIES, INC. /s/ Douglas Bathauer Douglas Bathauer Chief Executive Officer
